DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1,3-6 and 23-25) in the reply filed on 07/20/2022 is acknowledged. 
Note
As explained in 112 (b) rejection below, the recitation “predetermined viscosity”  does not limit the claimed bio-composite mixture to be a bio-composite mixture having a specifically pre-defined viscosity. As presently drafted, the predetermined viscosity of bio-composite mixture does not specify the value of the viscosity, and thus limitation is examined below as any bio-composite mixture in the prior art documents, even the viscosity is not clearly disclosed, would be considered to have a pre-determined viscosity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-6, 23-25 and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “providing a predetermined viscosity for a bio-composite mixture” which is indefinite because the scope of the expression “a predetermined viscosity is unclear.  What is the amount or a range of a viscosity that covered by the predetermined viscosity? Furthermore, the instant disclosure does not provide a definition/ examples for the amount of said predetermined viscosity. The limitation examined below as -- providing a bio-composite mixture will inherently have a predetermined viscosity--. 
Claim(s) 3-6, 23-25 and 33-35 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-5 and 23 is/are rejected under 35 U.S.C. 102( a) (1) as being anticipated by Chen (CN105560464 with English Machine Translation attached).
Regarding claim 1, Chen teaches a method for fabricating an object (see Page 1, lines 1-10 of English translation attached), the method comprising: 
providing a predetermined viscosity for a bio-composite mixture (i.e. the disclosed bio-composite mixture inherently has a predetermined viscosity) (see Page 2, lines 12-13 and Page 3, lines 6-7 of English translation attached); and fabricating the object using the bio-composite mixture (see page 1, lines 1-2 of English translation attached), wherein the bio-composite mixture is either a suspension or colloid (i.e. powder particle inherently could not dissolve in liquid during steering) )(see Page 2, lines 12-13 and Page 3, lines 5-6; step 4 of English translation attached), and wherein the fabrication of the object includes modification of characteristics of the bio-composite mixture, the characteristics being at least one of: mechanical, optical, and chemical characteristics (i.e. adding coloring dye into the material before extrusion) (see Page 2, step 3 , lines 31-33 and Page 3, lines 1-5 of English translation attached), and wherein the fabrication of the object comprises at least one process selected from: coating a mould surface, blow moulding, compression moulding, transfer moulding, injection moulding, extrusion, casting, and additive manufacturing (i.e. additive manufacturing process) (see Page 1, lines 1-5 and lines 22-25 of English translation attached); wherein the bio-composite mixture comprises: a first component comprising a carbohydrate or a protein in an aqueous phase (see Page 2, lines 3-6 and line 15; step 2 of English translation attached), and a second component comprising a cellulose in the aqueous phase (see Page 1, lines 36-41 and Page 2, lines 3-8 of English translation attached), the first and second components are in a ratio of about 1:5 to about 1:12 , the ratio being based on dry weight or moles of the respective components, wherein the carbohydrate in the first component is chitin or chitosan; and wherein the protein in the first component is collagen (see Page 2, lines 22-30; steps 3-4 of English translation attached).
Regarding claim 4, Chen further teaches the method, wherein the cellulose is selected from a group consisting of pure cellulose, wood flour, saw dust, paper, wood, timber, cotton and cellulosic composites (see Page 2, lines 22-30; Page 3 Example 1 of English translation attached).  
Regarding claim 5, Chen further teaches the method, wherein modification of characteristics of the bio-composite mixture comprises adding additives to the bio-composite mixture, the 2Application No.: 16/762,425Docket No.: 4237-0027US01 additives being selected from a group consisting of plasticizers, colorants, cross-linkers, small molecules, polymers, organic compounds, inorganic compounds, carbon nanotubes, fibrous materials and composites, biological compounds, biologically active compounds, compounds having biological activity, a biological agent, a pharmaceutical agent, a therapeutic agent, and any combination of the aforementioned (see Page 1, lines 1-10; Page 2, lines 1-5 of English translation attached).  
Regarding claim 23, Chen further teaches the method, wherein modification of characteristics of the bio-composite mixture comprises adding additives to the bio-composite mixture, the additives being selected from a water soluble dye and/or glycerol (i.e. the dye is added to the solution before the extrusion) (see step 3, Page 2, line 31 of the English translation attached).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN105560464 with English Machine Translation attached).
Regarding claim 3, Chen teaches the method as discussed in claim 1 above. 
Chen does not explicitly teach wherein the first and second components are in a ratio of about 1:8.  However, since Chen discloses ratio between Chitin to cellulose could be 1:5 (see Page 2, lines 22-30; steps 3-4 of English translation attached), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the first and second components are in a ratio of about 1:8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to have the first and second components are in a ratio of about 1:8 in order to obtain a desired product. (Please see MPEP 2144.05 I for further details)
Regarding claim 24, Chen teaches the method as discussed in claim 1 above. 
Chen further teaches wherein when used in additive manufacturing, the bio-composite mixture is extruded as filaments (see Page 2, lines 24-30; steps 3-4 of English translation attached). Chen does not explicitly teach wherein adjacent filaments overlap of each other by more than about 0.4 times of its filament width. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the adjacent filaments overlap of each other by more than about 0.4 times of its filament width since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, one would have been motivated to scale the size of adjacent filaments overlap of each other to be more than about 0.4 times of its filament width in order to obtain a desired 3D object. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). (Please see MPEP 2144.04 IV A for further details).
Regarding claim 25, Chen teaches the method as discussed in claim 1 above. 
Chen further teaches wherein when used as additive manufacturing, the bio-composite mixture is extruded as filaments (see Page 2, lines 24-30; steps 3-4 of English translation attached). Chen does not explicitly teach filaments having a width of about 3 mm to about 4 mm. it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the filaments having a width of about 3 mm to about 4 mm since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, one would have been motivated to scale the size of a width of filaments to be about 3 mm to about 4 mm in order to obtain a desired 3D object. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). (Please see MPEP 2144.04 IV A for further details).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN105560464 with English Machine Translation attached) as applied to claim 1 above, and further in view of Rettenbacher (US 5,939,192).
Regarding claim 6, Chen teaches the method as discussed in claim 1 above.
Chen does not explicitly teach the method further comprising the object undergoing a subtractive process to reach a desired form, the subtractive process being at least one process selected from a group consisting of cutting, drilling, sawing, sanding down, carving and any combination of the aforementioned.  In the same field of endeavor, bio-composite manufacturing, Rettenbacher teaches a method for manufacturing bio-degradable molding based on particles of a plant fiber material such as cellulose, comprises providing moldings being in the form of composite bodies (see column 1, lines 1-15 and column 5, lines 25-30), the process further includes a subtractive process to reach a desired form, the subtractive process being at least one process selected from a group consisting of cutting, drilling, sawing, sanding down, carving and any combination of the aforementioned (see column 2, lines 36-45).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method for fabricating an object  as taught by Chen  with a subtractive process to reach a desired form, the subtractive process being at least one process selected from a group consisting of cutting, drilling, sawing, sanding down, carving and any combination of the aforementioned as taught by Rettenbacher in order to obtain a desired surface shape (column 2, lines 36-45). 
Claim(s) 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN105560464 with English Machine Translation attached) as applied to claim 1 above, and further in view of Struszczyk (US 5,622,666 – of record).
  	Regarding claim 33, Chen teaches the method as discussed in claim 1 above.
Chen does not explicitly teach wherein hydrogen bonds are formable between amino groups of the carbohydrate or the protein and hydroxyl groups of the cellulose.  In the same field of endeavor, manufacturing materials for application as additives in the manufacture, Struszczyk teaches a method for manufacturing fibers includes regenerated cellulose and contain in their structure microcrystalline chitosan bound mainly by hydrogen bonds with the regenerated cellulose of viscose fibers (see abstract, column 3, lines 39-51 . Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method for fabricating an object  as taught by Chen with wherein hydrogen bonds are formable between amino groups of the carbohydrate or the protein and hydroxyl groups of the cellulose as taught by Struszczyk in order to improve the properties of the fibers (Abstract). 
Regarding claim 34, Chen teaches the method as discussed in claim 1 above.
Chen does not explicitly teach wherein the method further comprising a step of attaching the object to a cellulosic material. In the same field of endeavor, manufacturing materials for application as additives in the manufacture, Struszczyk teaches a method for manufacturing fibers includes regenerated cellulose and boding the modified fibers to a cellulosic material (see abstract, claim 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method for fabricating an object  as taught by Chen with a step of attaching the object to a cellulosic material as taught by Struszczyk in order to improve the properties of the fibers (Abstract). 
Regarding claim 35, Chen teaches the method as discussed in claim 1 above.
Chen does not explicitly teach wherein the carbohydrate or protein is crystallisable between cellulose fibers.   In the same field of endeavor, manufacturing materials for application as additives in the manufacture, Struszczyk teaches a method for manufacturing fibers includes regenerated cellulose and contain in their structure microcrystalline chitosan bound mainly by hydrogen bonds with the regenerated cellulose of viscose fibers (see abstract). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method for fabricating an object  as taught by Chen with wherein the carbohydrate or protein is crystallisable between cellulose fibers as taught by Struszczyk in order to improve the properties of the fibers (Abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743